Reasons for Allowance
Claims 1-3 and 12-15 are allowed.
The 2/17/2021 IDS and the prior art listed therein has been carefully reviewed.   The examiner notes the NPL English translation of the Chinese Office action for application 201910096101.6 describes certain features (e.g., the compensation mechanism)  of applicant’s invention to be suggested a modification of CN205524441  in view of DE202017100155 (e.g., see the address of Chinese application claim 5 on p.5 of the Chinese Office action).  However the Chinese claims are not identical to the current claims, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s currently claimed invention under U.S. practice.  The examiner finds that the mode of operation of the 155’ compensation mechanism “rubber-elastic buffer element” differs from the 441’ compensation mechanism coil spring to such a degree as to prevent modification of the 155’ compensation mechanism in view of 441’ without destruction of the 155’ mode of operation.  Still further the current examiner does not find 155’ to include all of the current claim 1 compensation mechanism particulars (e.g., see last 9 lines of current U.S. claim 1 as filed in this application on 8/5/2020) such that even if one were to modify the 441’ reference to have the 155’ compensation mechanism structure, the resulting combination would still lack all of the current claim 1 particulars. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658